Citation Nr: 0735870	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  97-06 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a cardiac disorder.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1954 to October 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In May 2002, the Board denied the veteran's claims.  He 
appealed to the Court of Appeals for Veterans Claims (Court), 
which, in September 2003, vacated the Board decision and 
remanded the matter to the Board.  In March 2004, the Board 
remanded the case for procedural development in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  That 
development was accomplished, additional evidence was 
developed, and the Board again denied the claims in February 
2006.  The veteran appealed the above issues to the Court and 
abandoned his other claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 1994, the RO asked the veteran to complete releases 
for the doctors and hospitals who had treated him.  He 
responded that one doctor had passed away and another had 
moved.  He asked for an evaluation at a VA medical center.  
The veteran did identify records from the local CSIL medical 
center and these were obtained in September 1994.  

At his RO hearing, in August 1999, the veteran testified of 
receiving treatment at CSIL and the "North Medical Center".  
His representative responded with a clarification, "And at 
Veterans.  Why do you go to Veterans now?"  Thus, is appears 
from the context, that the reference to a "North Medical 
Center" is a reference to the VA medical center, whose 
records are in the file.  There are no further references to 
"North Medical Center" in the record.  Nevertheless, in a 
joint motion dated in May 2007, it was asserted that the 
Board did not articulate whether VA was required to attempt 
to obtain the treatment records from the North Medical 
Center.  Pursuant to the joint motion, in May 2007, the Court 
remanded the claims for service connection for headaches and 
for a cardiac disorder.  In October 2007, the veteran's 
attorney requested that records from CSIL since 1994, and 
records from the North Medical Center should be obtained.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the veteran to 
complete releases identifying all 
sources of relevant medical 
information.  He should particularly be 
asked for releases for records from 
CSIL as of 1994, and for records from 
the North Medical Center.  The veteran 
should be asked to clarify if the 
reference to the North Medical Center 
was to a VA facility.  Thereafter, the 
AOJ should request any records 
identified by the veteran and associate 
them with the claims folder.  

2.  The veteran should be scheduled for 
an examination for headaches.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
required to respond to the following 
questions should be done.  The examiner 
should respond to the following 
questions with a complete explanation.  

a.  What is the correct diagnosis for 
the veteran's headache disorder?  If no 
chronic headache disorder is found, the 
examiner should so state.  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran's headache disorder began 
or was aggravated during his active 
service?  

3.  The veteran should be scheduled for 
a cardiovascular examination.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
required to respond to the following 
questions should be done.  The examiner 
should respond to the following 
questions with a complete explanation.  

a.  What is the correct diagnosis for 
the veteran's cardiovascular disorder?  
If no chronic cardiovascular disorder 
is found, the examiner should so state.  

b.  For each cardiovascular disorder, 
separately express an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that it began or was aggravated during 
his active service?  

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



